Title: From George Washington to the Commissioners for the District of Columbia, 22 May 1796
From: Washington, George
To: Commissioners for the District of Columbia


        
          Gentlemen,
          Philadelphia 22d May 1796
        
        Your letters of the 13th and 14th instant have been duly received, and the Attorney General of the United States having given his opinion relatively to the Powers of Attorney; And having pronounced the proceedings to be accordant with the Act for Guaranteeing the Loan; matters have been arranged with Mr Gilmore for execution, and the Papers, agreeably to your desire, will be forwarded to Holland.
        A duplicate of the Power of Attorney to Messrs Wilhem & Jan Willink, is necessary to guard against the delay which would result from a miscarriage of the original. In short, as the vigorous prosecution of the Works depend upon the facility with which the Loan is obtained, no risk that can be avoided ought to be left to chance: For fatal indeed would it be to the operations in the City if a disappointment, or any considerable delay should take place. And here let me add—If I had been called upon for an opinion relative to this loan before arrangments were made with Mr Gilmore, I should, under my present view of the subject, have given a decided opinion against placing the whole of the sum, authorized to be borrowed in one year, upon this issue; if any part thereof could have been obtained in this country within, or not exceeding, the Provisions of the Law.
        In all probability it will be six months before the result of the application in Holland will be known. This may, & from the peculiar state of things in that country tis not unlikely will be, unfavorable. What is to be done in that case? and what in the meantime? You have declared, yourselves, that you do not place much confidence in aids from Messrs Morris & Nicholson, & point out no other specific resources. Notwithstanding these sentiments, I am unwilling to obstruct a measure which I presume you have

considered in all its relations & chances, & have therefore given facility to your plan; wishing heartily that it may be attended with success.
        The year 1800 is approaching by hasty strides; The friends of the City are extremely anxious to see the public Works keep equal pace therewith. They are anxious too on another account—namely—that the Commissioners should reside in the City where the theatre of the business lies. This was, and is, my opinion. It is the principle, and was declared to be so at the time; upon which the present establishment of the Commissioners was formed; that, by being on the spot, and giving close attention to the operations, they might prevent abuses, or correct them in embryo. It is said, if this had been the case, those defective walls, which to put up, & pull down, have cost the public much time, labour & expence, would never have been a subject of reproach. For these, and other reasons which might be added, it is my decided opinion & expectation that the Commissioners do reside in the City. and the nearer they are to the public Works the better, & more desirable it will be. I wish this as well on their own account, as on that of the public; because they would have it much more in their power to scrutinize all the movements of men & measures which are under their controul, than it is possible to do at the distance of two or three miles & periodical, or occasional visits. Being on the spot, & seeing every thing that occurs, they would be better enabled to systematize the business & have it conducted with greater œconomy; and finally, would insure to themselves those honors & consolations which flow from the punctual discharge of public trust.
        I have sent your advertisement of the sale of Lotts, to the places you have requested; but I beg that it may be unequivocally understood that, I am opposed to the sale of them in large parcels, to Speculators. It might be asked, if this was to happen, and with propriety too, why give these people the profit arising between the wholesale & retail prices, when, if the same means & industry in the disposal, were used by the Commissioners, it would be saved to the public? To sell by single lots, or at most squares, on moderate terms to those who will improve them, appear most eligable to me. particular cases may arise, to render a departure from this rule necessary, but such cases must speak for themselves—& the advantages to be derived from them must be evident.
        
        If there are any matters which you are desirous of laying before me, let me request that they may be prepared (if a decision is not required sooner) by the time I shall pass through the City; which is as likely to happen about the middle of next month, as at any period I can name at present. My stay at Mount Vernon cannot be long & I shall have many matters of private concern to attend to while there. With great esteem & regard I am—Gentn Your most Obedt
        
          Go: Washington
        
      